DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 05/19/2022 is acknowledged.  The traversal is on the ground(s) that “If the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions”. This is not found persuasive because of following reason.
As set forth in paragraph 4 of the office action mailed on 03/18/2022, the undue burden on the Examiner results from the inventions requiring a different field of search, such as searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. In the instant case, all the Groups I and II require a different field of search. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/19/2022.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 09/16/2019 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the underfill film has up to about 10 wt% migratable components”. Given that claim 1 recites underfill film having migratable components, it is not clear how the underfill film has 0 wt% of migratable components.
Claim 8, lines 13-14 recites the amount of migratable components when present “in any one layer”. The scope of the claim is confusing since it is not clear which layers are being referred to, i.e. the first layer, the second layer or the third layer. The examiner is interpreting this to refer to any one layer of the two layers of the cover film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2011/0135923 A1).

Regarding claims 5, 6 and 8, Ahn et al. disclose a composite article (article) comprising a pressure sensitive adhesive (PSA) between a first substrate and a second substrate (see paragraphs 0016, 0017). Further, the composite article may include a release coating on the second substrate sandwiching the substrate between the release coating and PSA (see paragraph 0018). Accordingly, the composite article comprises first substrate (backing tape), PSA (pressure sensitive adhesive layer), second substrate (underfill film) and release coating (release liner), wherein the first substrate and PSA together read on a cover layer. The second substrate (underfill film) do not contain initiator, i.e. migratable component is 0 wt%. The PSA comprises an organoborane initiator (migratable component) in amount of 0.01-95 parts per 100 parts PSA, i.e. 0.01 to 49 wt% initiator (100 to 490000 ppm) in the PSA layer (see paragraph 0039). The first substrate can be polymer and do not contain initiator, i.e. backing tape having 0 ppm of migratable components (see paragraph 0014). Given that the PSA layer (pressure sensitive adhesive layer) comprises migratable component in amount of 100 to 490000 ppm and given that first substrate (backing tape) do not disclose any migratable component, the cover layer comprising pressure sensitive adhesive layer and backing tape contains migratable components in amount of 100 to 490000 ppm.
In light of the overlap between the claimed article and that disclosed by Ahn et al., it would have been obvious to one of ordinary skill in the art to use an article that is both disclosed by Ahn et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2011/0135923 A1) as applied to claim 6 above, further in view of Sheridan et al. (US 2008/0280086 A1).

Regarding claim 7, Ahn et al. disclose the article as set forth above. Further, Ahn et al. disclose pressure sensitive adhesive (PSA) comprising acrylates (see paragraph 0027). Ahn et al. do not disclose backing tape (first substrate) as presently claimed.
As indicated by Sheridan et al., it is well known that an elastomer-based pressure sensitive adhesive 14 comprising acrylic resins can be disposed on backing 24 comprising polyolefin (see Figure 3 and paragraphs 0047, 0103 and 0129). 
Therefore, as taught by Sheridan et al., it would have been obvious to one of the ordinary skills in the art to use first substrate (backing tape) comprising polyolefin in Ahn et al., and thereby arrive at the claimed invention. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (US 2008/0280086 A1) in view of Hashimoto et al. (US 2005/0191456 A1).

Regarding claims 1-8, Sheridan et al. disclose a multi-layer assembly (article) comprising a release liner 8, a first layer 12 including a silicon-based pressure-sensitive adhesive composition (second layer or underfill film), a second layer 14 including an elastomer-based pressure-sensitive adhesive composition (pressure sensitive adhesive layer) and a backing 24 (backing tape), wherein the second layer and backing together read on a cover layer (see Figure 3 and paragraphs 0047 and 0126). The backing can be polyolefin (see paragraph 0129).
Sheridan et al. do not disclose the silicon-based pressure-sensitive adhesive composition (underfill film) having migratable components as presently claimed and do not disclose the elastomer-based pressure sensitive adhesive composition (pressure sensitive adhesive layer) having migratable components as presently claimed.
 Hashimoto et al. disclose a pressure sensitive adhesive layer comprising radical polymerization inhibitor (migratable component) in amount of less than 800 ppm (see paragraph 0016). If the weight of the radical polymerization inhibitor is 1000 ppm or more, the polymerization inhibition action is extreme and radiation polymerization reaction is impeded (see paragraph 0016). If the weight is too small, stability tends to drop at high temperature or in long-term storage (see paragraph 0016).
In light of motivation for using a pressure sensitive adhesive layer comprising radical polymerization inhibitor (migratable component) in amount of less than 800 ppm disclosed by Hashimoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polymerization inhibitor (migratable component) in amount of less than 800 ppm in each of silicon-based pressure-sensitive adhesive composition (second layer or underfill film) and elastomer-based pressure-sensitive adhesive composition (pressure sensitive adhesive layer) in Sheridan et al. in order to prevent polymerization inhibition action and impede of radiation polymerization reaction as well as to prevent stability to drop at high temperature or in long-term storage, and thereby arrive at the claimed invention.
Accordingly, Sheridan et al. in view of Hashimoto et al. disclose a multi-layer assembly (article) comprising silicon-based pressure-sensitive adhesive composition (second layer or underfill film) comprising polymerization inhibitor (migratable component) and elastomer-based pressure-sensitive adhesive composition (pressure sensitive adhesive layer) comprising polymerization inhibitor (migratable component). Further, the backing do not contain migratable component, i.e. backing tape having 0 ppm of migratable components (see paragraph 0014). Given that the PSA layer (pressure sensitive adhesive layer) comprises migratable component in amount of less than 800 ppm and given that backing (backing tape) do not disclose any migratable component, the cover layer comprising pressure sensitive adhesive layer and backing tape contains migratable components in amount of less than 800 ppm.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai et al. (US 2018/0126698 A1) disclose an underfill film assembly (article) comprising a coating release liner, an underfill film, a pressure sensitive adhesive layer (PSA layer) and a barrier backing tape (see Figure 6 and paragraph 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787